The third defense upon its face was sufficient. A release of one of several joint trespassers, given for a valuable consideration, is a release of all. Ayer
v. Ashmead, 31 Conn. 447, 452. *Page 411 
Each of the releases received in evidence was admissible to support this defense, notwithstanding the objections taken by the plaintiff. They differed in date, and in the name of one of the releasees, from that alleged, but no point was made on account of either of these variances. So far as the first objection taken is concerned, although the releasees intended to secure only a legal restraint of the plaintiff, and did not know that he was confined without any legal commitment, this, if he was so confined, would not exonerate them from liability to him as wrongdoers. It also went, and each of the other objections likewise, to the effect to be given to the releases by the triers, and not to their admissibility.
The reply to the third defense, after traversing it in one paragraph, in a second pleaded in avoidance that if any release was given which in terms was broad enough to cover the present cause of action, it did not in fact relate to and was not intended to discharge it. The defendant rejoined by denying the second paragraph. Evidence to support it was therefore admissible, if the issue raised by the rejoinder was not a wholly immaterial one. Adams v. Way,32 Conn. 160, 169. But it was wholly immaterial. No extrinsic evidence of this nature could avail to make the releases anything but what they appeared to be upon their face.
The execution and delivery of each produced instantaneously a certain legal effect, provided its terms were given their natural meaning. This result could not be varied by parol proof that the parties did not intend them to be so interpreted, or even expressly agreed that they should have no such effect. Drake v. Starks, 45 Conn. 96;New Idea Pattern Co. v. Whelan, 75 id. 455, 459,53 A. 953. Each release was in its nature the final embodiment in written words of the agreement of the parties. Its dominant purpose was not to acknowledge the receipt of certain moneys or articles of property, but to state something done in consideration of their receipt. A receipt is evidence that an obligation has been discharged; *Page 412 
but a release is itself a discharge of it. A discharge is a fact, which cannot be explained away, as against any one whose interests may have been affected by it. The rule that written agreements cannot be varied by parol operates in favor of those not parties to the instrument as fully as in favor of those who were parties to it, whenever it was executed by the latter as the final embodiment of their agreement, and the parol evidence is offered to vary the legal effect of the terms in which it is expressed. The only purpose of such evidence can then be to given a new and unwarranted character to a past act. 4 Wigm. on Ev., §§ 2425, 2432, 2446.
The defendants insist that they are to be regarded as in privity with Mr. and Mrs. Ward, by operation of law, and as such have more rights in opposing the introduction of parol evidence than if they were strangers to the release. See 1 Greenl. on Ev., §§ 189, 523; Crandall v. Gallup,12 Conn. 365, 375. We have no occasion to examine the validity of this claim, since even if regarded as strangers to it, their rights in that respect were, in our view, sufficient to justify the rulings of the trial court.
The plaintiff cites O'Shea v. New York, Chicago  St.Louis R. Co., 105 F. 559, 561, 44 C.C.A. 601, in which, on a somewhat similar state of facts, a contrary conclusion was reached. The reasoning of the opinion in that case has been criticized as confused by a recent writer of authority (4 Wigm. on Ev., § 2446), and it seems to us that the learned court may not have distinguished with sufficient clearness the right of a stranger to a written instrument to dispute the truth of its statements or recitals, from his right to dispute what is, as it reads, its effect in law.
Upon the execution and delivery of the first release, the liability of Mr. and Mrs. Ward for any unlawful confinement of the plaintiff previously procured by them, jointly or severally, was extinguished. The instrument was under seal, and it was also in fact given for a sum of money actually received. Whether this sum was large or small *Page 413 
was immaterial, since the demand extinguished was wholly unliquidated. It was enough that the plaintiff accepted $200 as a sufficient consideration for whatever he surrendered.Bull v. Bull, 43 Conn. 455, 469. That he did so accept it is incontrovertible from the language of the release. It is common to speak of the satisfaction of a claim, but the real meaning of the phrase is the satisfaction of the person who sets up the claim.
The undisputed evidence in the cause showed that, by their procurement, the plaintiff had been previously confined by the defendants, and that that confinement was the cause of action upon which he sued. The defendants had indeed offered evidence that the confinement was with the plaintiff's consent, but he claimed otherwise and produced evidence to the contrary. His whole case was that he had been wrongfully imprisoned. By procuring the imprisonment Mr. and Mrs. Ward became, if it was wrongful, joint tort feasors with the defendants, and equally responsible in damages to the plaintiff. The moment, therefore, that Mr. and Mrs. Ward were discharged from any claim of liability in this respect, the defendants were also discharged by operation of law.
It follows that the only proper course was pursued when the jury were directed to return a verdict in their favor.McVeigh v. Ripley, 77 Conn. 136, 141, 58 A. 701.
   There is no error.
In this opinion the other judges concurred.